DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50-51, 65 and 68-73 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


    PNG
    media_image1.png
    157
    217
    media_image1.png
    Greyscale
The claim limitations do not find support in the Specification as original filed. The ranges for seed grind, source of bicarbonate and amount of sugar as relating to a plant fail to comply with the written description requirement. There is no explicit and/or implicit disclosure of a generic range in the application disclosure as originally filed encompassing or relating to newly claimed ranges. The response describes Examples, Table 3 and Table 14 as providing support for these claims. Table 2 demonstrates specific formulations in precise amounts comprising the abbreviations:
as applied to a specific seed Example 1. Table 14 describes the weight of seedlings of wheat in Example 4 with application of specific formulation. These values are not commensurate in scope with what is being claimed (generically applying a seed grind and bicarbonate within a wide range of values). Additionally, the claimed recitation “per plant” appears to be related to the mass of a plant after application of the composition to a seed, followed by weighing 28 days after planting. There is no support for application of the amounts to a plant as referred to in the claims (e.g. the plant is a seed or seedling).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 19 and 20 require a step of “applying a first application of the seed grind and the source of bicarbonate to the seed at planting”, however claim 13, from which the claims depend, requires “applying a seed grind and a source of bicarbonate to the soil or the hydroponic medium separately from the seed or seedling”. It is unclear how these component can both be applied to the seed at planting and separately from the seed or seedling at planting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16, 18, 21, 29, 38, 40, 44, 52-54, 62-64, 66-67 and 74 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (CN 102515905 B).

	In regard to claim 13, Song et al. disclose a method of enhancing the early growth of a plant (e.g. applying fertilizer to enhance growth rate by 21.8%) [0067]: comprising 
applying a seed or seedling to a soil (e.g. greenhouse tomato plant in seedling stage in soil) [0062]; and
applying the test fertilizer (e.g. embodiment 1) to the soil [0062], wherein the fertilizer comprises a seed grind (e.g. soybean flour) and a source of bicarbonate (e.g. ammonium bicarbonate) [0047] separately from the seed or seedling when the plant is the seed or seedling (e.g. on the 15th day after tomato transplanting) [0062], and the seed grind and source of bicarbonate are applied in an amount to enhance growth and yield of the plant (e.g. improved leaf color, blade and stem thickness, increased plant height and stem diameter) [0061-0065].

	In regard to claim 14, Song et al. disclose a fertilizer composition comprising 50 kg ammonium bicarbonate (e.g. 15% source of bicarbonate) and 40kg potassium nitrate (e.g. 12% fertilizer nutrient) [0030] compared to the control treatment without nitrogen source. When calculated as mineral nitrogen, the values disclosed by Song lie within the claimed range. 

	In regard to claim 15, Song et al. disclose an embodiments in which a fertilizer is applied which includes a source of sugar (e.g. brown sugar) to the soil or the hydroponic medium when the plant is a seed or a seedling as part of the test fertilizer [0022].

	In regard to claims 16 and 38, Song et al. disclose wherein the seed grind is soybean seed grind (e.g. soy flour) [0047].
 	
	In regard to claims 18 and 52-53, Song et al. disclose application of a fertilizing composition comprising 30kg soybean flour (e.g. 9% seed grind), 10kg brown sugar (e.g. 3% source of sugar), 50 kg ammonium bicarbonate (e.g. 15% source of bicarbonate) and 40kg potassium nitrate (e.g. 12% fertilizer nutrient) [0030].

	In regard to claims 21 and 40, Song et al. disclose wherein the seed grind is formed from a seed that is the same or different from the seedling, wherein the seed grind is in the form of soy flour (e.g. powder) [0047] and the seed/seedling is tomato [0062].

	In regard to claim 29 and 44, Song et al. disclose applying a fertilizer composition comprising urea (e.g. as chicken manure in which the organic nitrogen present in chicken manure is urea) and ammonium bicarbonate [0047].

	In regard to claim 54, Song et al. disclose an increase in crop yield of up to 100% (e.g. 16.3-28.6) compared to the seed or seedling grown without the seed grind, the source of bicarbonate and the sugar [0064; Table 1].

	In regard to claim 62, Song et al. disclose wherein the seed grind is formed from a whole seed (e.g. soybean flour) and a source of bicarbonate (e.g. ammonium bicarbonate) [0047].

	In regard to claim 63, Song et al. disclose wherein the source of bicarbonate is ammonium bicarbonate [0047]. Ammonium bicarbonate is a source of carbon dioxide for the because ammonium bicarbonate degrades into carbon dioxide.

	In regard to claim 64, Song et al. disclose a fertilizer composition comprising a source of nitrogen (e.g. potassium nitrate) [0030].

In regard to claims 66-67, Song et al. disclose a fertilizer composition comprises soybean seed grind (e.g. soy flour) [0047]. Ground soybeans inherently comprise sugar and carbohydrates and it necessarily follows that ground corn seed provide additional energy to the plant in this way.

	In regard to claim 74, Song et al. disclose application of a fertilizing composition comprising 30kg soybean flour (e.g. seed grind) and 50 kg ammonium bicarbonate (e.g. 15% source of bicarbonate) [0030] in an amount to enhancing the early growth of a plant (e.g. applying fertilizer to enhance growth rate by 21.8%) [0067].

Claims 13, 41, 43, 47 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 104973929 A).

	In regard to claim 13, Liu et al. disclose a method of enhancing the early growth of a plant (e.g. applying fertilizer common crop experiments for improvement of 22.1%) [0033]: comprising 
applying a seed or seedling to a soil (e.g. it necessarily follows that “common crop planting” includes the application of a seed or seedling to soil) [Abstract, 0033]; and
applying fertilizer (e.g. embodiment 1) to the soil [0026], wherein the fertilizer comprises a seed grind (e.g. rice husk) and a source of bicarbonate (e.g. ammonium bicarbonate) [0026] separately from the seed or seedling when the plant is the seed or seedling (e.g. applied to planting base) [0033], and the seed grind and source of bicarbonate are applied in an amount to enhance growth and yield of the plant (e.g. favorable plant growth) [0003]].

In regard to claims 41 and 47, Liu et al. disclose wherein the seed/seed grind comprises rice (e.g. rice husk) [0026]

	In regard to claim 43, Liu et al. disclose applying sodium bicarbonate as a binding agent with the fertilizer to the soil [0027].

In regard to claim 49, Liu et al. disclose applying a source of nitrogen such as urea and ammonium bicarbonate  [0026] and sodium bicarbonate as a binding agent with the fertilizer to the soil [0027].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 104973929 A).

	In regard to claims 19-20 and 50-51, Liu et al. disclose wherein the seed comprises rice (e.g. rice husk) and a bicarbonate in the form of ammonium bicarbonate [0026], a source of nitrogen such as urea and ammonium bicarbonate  [0026] and sodium bicarbonate as a binding agent with the fertilizer to the soil [0027].

The reference does not explicitly disclose a second application of the seed grind and bicarbonate to the seedling at transplanting (claim 19) or a second application of the seed grind and bicarbonate to the seedling at two to eight weeks after planting the seed (claim 20). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the seed grind blend disclosed by the Liu reference an additional time. One of ordinary skill in the art would have been motivated to do so because the seed treatment composition comprises plant nutrients including macronutrients and micronutrients [Page 2] which are essential for plant growth throughout the stages of plant growth and development.

The reference does not explicitly disclose the application rate (claim 50) and yield enhancement percentage (claim 51), however, he application rate of the fertilizer treatment can be adjusted as deemed necessary for the particular plant and other conditions. It lies within the level of one of ordinary skill in the art to determine the application rate of seeds per hectare based on growing conditions, environmental considerations, and desired yield.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 104973929 A) in view of Reid et al. (Patent Publication No. 2002/0174697 A1).

In regard to claim 48, Liu et al. disclose applying a source of nitrogen such as urea and ammonium bicarbonate  [0026] and sodium bicarbonate as a binding agent with the fertilizer to the soil [0027].

The reference does not explicitly disclose the presence of stearic acid and magnesium stearate.

Reid et al. is directed to a dry composition of a plant and/or soil amendment [Abstract]. Flow agents can be added including magnesium stearate and stearic acid [0083]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a stearic acid and/or magnesium stearate component to Liu’s granular composition [0013] because these flow agents reduce attractive and/or frictional forces between particles and/or absorb moisture [Reid, Paragraph 0083]. 

Claims 65 and 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (CN 102515905 B).
	In regard to claims 65, and 68-70, Song et al. disclose application of a fertilizer in amounts of 5m3/667 m2 [Paragraph 0065]. The fertilizer composition comprises 30kg soybean flour (e.g. 9% seed grind), 10kg brown sugar (e.g. 3% source of sugar), 50 kg ammonium bicarbonate (e.g. 15% source of bicarbonate) and 40kg potassium nitrate (e.g. 12% fertilizer nutrient) [0030]. The reference does not explicitly disclose the application rate of the fertilizer, however, he application rate of the fertilizer treatment can be adjusted as deemed necessary for the particular plant and other conditions. It lies within the level of one of ordinary skill in the art to determine the application rate of seeds per hectare based on growing conditions, environmental considerations, and desired yield.

Claims 55-62, 64-65, 68 and 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger et al. (US Patent Publication No. 2020/0068785 A1) in view of Jogikalmath et al. (US Patent Publication No. 2014/0106964 A1).

In regard to claims 55-56 and 61, Geiger et al. disclose a method of treating plants with a seed treatment composition resulting in an increase in crop yield (e.g. overall plant mass) [Fig. 8] more preferably about 110% greater root area than if the seeds had been planted without any treatment [Paragraph 0060], wherein the seed treatment composition comprises ground corn seed (e.g. seed grind) [Paragraph 0038] and an anti-caking agent [Paragraph 0050], in an amount to enhance growth (e.g. height) and yield of the plant (e.g. plant biomass) [Paragraph 0090-0093, 0105, Figures] in the first three weeks after planting (e.g. enhancing the early growth stage) [Paragraph 0060]. The seed grind is applied with starter nutrients [Paragraph 0074-0075] at planting (e.g. burying the seed grind) at levels recommended for the crop being grown (e.g. soybean or corn crop) [Page 5-6]. Geiger et al. disclose a corn crop [Paragraph 0074] and a corn seed grind [Table 1] (e.g. reserving a portion of harvest of a crop to form into a seed grind). Geiger et al. demonstrate performing soil tests to identify primary nutrient, secondary nutrient, and micronutrient deficiencies [Depicted in Fig. 9-14].

The Geiger reference does not explicitly disclose a source of bicarbonate. Jogikalmath et al. is directed to a seed coating system [Abstract]. An anti-caking agent such as sodium bicarbonate may be added to the seeds during the coating process so that clumping of coated seeds is minimized [Paragraph 0046]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a bicarbonate anti-caking component to prevent clumping/caking of the coated seeds when Geiger teaches an anti-caking material in general [Geiger, 0050]. One of ordinary skill in the art would have been motivated to utilize an anti-caking agent like that disclosed by Jogikalmath (e.g. bicarbonate) because the generic teaching (e.g. genus) of an anti-caking agent on a seed by Geiger would lead one of skill in the art to look to the prior art to select a suitable and acceptable specific anti-caking agent (e.g. species). The properties and utility of the anti-caking component in Jogikalmath include suitability for coating a seed and prevention of clumping of the coated seeds [Paragraph 0046] and thus there is a great expectation that the bicarbonate anti-caking agent of Jogikalmath will function in an equivalent manner to the general teaching of an anti-caking agent as described by Geiger.

In regard to claims 57-59 and 62, Geiger et al. disclose a seed grind formed from a whole seed (e.g. corn flour). Cornmeal from Stone Ground Cornmeal by Palmetto Farms [Page 6, Table 1] is dried and ground corn in which the seed germ and bran are left on. Geiger et al. teach in Paragraph [0053] that the ground corn component may be replaced or supplemented with rice starch, and also disclose in Paragraph [0058] that the treatment can be used with any seed in need of flow aid improvement, which would suggest the treatment of rice seeds. It would be obvious from such disclosures of Geiger et al. to treat rice seed and to include rice starch in the coating composition. Geiger et al. disclose application of the seed grind to the seed at planting [Paragraph 0083]. The reference does not explicitly disclose a second application of the seed grind is applied to the seedling at transplanting. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the seed grind blend disclosed by the Geiger reference an additional time. One of ordinary skill in the art would have been motivated to do so because the seed treatment composition comprises plant nutrients including macronutrients and micronutrients [Paragraph 0040-0041] which are essential for plant growth throughout the stages of plant growth and development.

In regard to claim 60, Geiger et al. disclose a seed grind composition [Table 1; Blend 2] further comprising kelp meal. Kelp meal contains sugar at amounts of 9 g/kg [MadBarn, Page 2]. Additionally, Blend 5 contains high fructose corn syrup powder as a sugar component [Paragraph 0076].

In regard to claim 64, Geiger et al. disclose applying a urea fertilizer to the soil followed by planting of the seed (e.g. applying to the seed) [Paragraph 0074-0075].

In regard to claims 65, 68 and 71-72, Geiger disclose application of 22.7 kg of Blend 8 coated onto 22.7 kg corn seeds [Paragraph 0083]. Approximating 8-10 corn seeds per gram, this equates to 22.7 kg applied to 181,600 – 227,000 plants, where the plant is a seed. The entire blend is therefore provided in an amount ranging from about 0.1 - 0.125 g per plant. Blend 8, comprises the seed grind, the anti-caking agent, and sugar [Table 1]. It lies within the level of one of ordinary skill in the art to determine workable and optimal ranges based on the teachings of Geiger for the desired seed/plant.

In regard to claim 73, Geiger et al. disclose a method for improving plant growth in the first three weeks after planting (e.g. enhancing the early growth stage) [Paragraph 0060] comprising contacting a seed treatment composition and a seed to soil [Paragraph 0056], wherein the contacting occurs via contact of the treated seed with soil, wherein Geiger’s seed treatment composition comprises ground corn seed (e.g. seed grind) [Paragraph 0038] and an anti-caking agent [Paragraph 0050], in an amount to enhance growth (e.g. height) and yield of the plant (e.g. plant biomass) [Paragraph 0090-0093, 0105, Figures], in amounts described in the rejection of claims 65-72 above.

The Geiger reference does not explicitly disclose a source of bicarbonate. Jogikalmath et al. is directed to a seed coating system [Abstract]. An anti-caking agent such as sodium bicarbonate may be added to the seeds during the coating process so that clumping of coated seeds is minimized [Paragraph 0046]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a bicarbonate anti-caking component to prevent clumping/caking of the coated seeds when Geiger teaches an anti-caking material in general [Geiger, 0050]. One of ordinary skill in the art would have been motivated to utilize an anti-caking agent like that disclosed by Jogikalmath (e.g. bicarbonate) because the generic teaching (e.g. genus) of an anti-caking agent on a seed by Geiger would lead one of skill in the art to look to the prior art to select a suitable and acceptable specific anti-caking agent (e.g. species). The properties and utility of the anti-caking component in Jogikalmath include suitability for coating a seed and prevention of clumping of the coated seeds [Paragraph 0046] and thus there is a great expectation that the bicarbonate anti-caking agent of Jogikalmath will function in an equivalent manner to the general teaching of an anti-caking agent as described by Geiger.

Response to Arguments
Applicant’s arguments are presented in the declaration under 37 CFR 1.132 filed 07/19/2022. The arguments are insufficient to overcome the rejection of the claims.

Declarant argues [0009] Geiger does not disclose A, B, or C, namely the combination of a seed grind and a source of bicarbonate. This argument is not persuasive. The rejection of the claims are based on a combination of references including Jogikalmath which discloses a bicarbonate component.

Declarant argues [0010] Geiger discloses that the ground corn components (e.g. seed grind) can be replace or supplemented with another source of starch. Declarant argues [0056] the starch from the ground seed provides required lubricant so that no flow issues are observed. While Geiger may disclose alternative embodiments, these do not constitute a teaching away from a broader disclosure [MPEP 2123 II]. Indeed Geiger’s seed treatment composition is taught to contain ground corn seed (e.g. seed grind) [Paragraph 0038] and an anti-caking agent [Paragraph 0050],

Declarant argues [0011-0016, 0024] that Geiger discloses an amount of seed grind that is much lower than what is used in Applicant’s Examples. However, the amounts disclosed in Applicant’s Table 3, Table 10, Table 12 and Table 14 are not presently claimed. Furthermore, the information provided in the declaration does not show that the objective evidence of nonobviousness is commensurate in scope with the claims. See MPEP § 716. Furthermore, the information in the declaration does not correspond to what appears in the Specification as cited [Specification [0103]: an amount of rice seed planted between 0.0225 g to 0.0264 g].

Declarant argues [0017, 0077, 0089] Geiger’s improved plant growth is from nutrients, not the ground corn component. This argument is not found persuasive because the claimed invention also utilizes nutrient components [Claim 18, 52, etc.] and so the Geiger composition comprising nutrient components does not differ from what Applicants claim as their own invention.

Declarant argues [0018, 0020, 0022, 0050, 0055, 0073] Jogikalmath cannot be combined with Geiger because Geiger teaches to avoid using "polymers" in the coating [0043] and Jogikalmath teaches to use "polymers" in the coating [0046]. This argument is not persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the Geiger reference already discloses the use of an anti-caking agent [0050] generally and Jogikalmath is cited to demonstrate the suitability of a bicarbonate component as an anti-caking agent in seed treatment methods.

Declarant argues [0019, 0056, 0078] neither ammonium bicarbonate nor potassium bicarbonate would be used as anti-caking agents. This argument is not persuasive. The present claims are directed to a source of bicarbonate and sodium bicarbonate as disclosed by Jogikalmath meets this limitation.

Declarant’s arguments [0021, 0023] are directed to application of a fertilizer such as a granule to soil. These arguments are not persuasive because these features are not required in the present claims. In this case, Geiger teaches contacting a seed treatment composition and a seed to soil [Paragraph 0056], wherein the contacting of the specific claimed components occurs via contact of the treated seed with soil. 

Declarant argues [0022, among others] the prior art references utilize bicarbonate to reduce clumping and increase flowability and do not disclose this ingredient in terms of increasing seedling growth. In response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Declarant argues [0026, 0085, 0099] Geiger does not teach an increase in crop yield. The Examiner interprets crop yield as a measurement of the amount of crop grown, as measured by mass or volume. Therefore the argument is not persuasive. Geiger teaches enhanced growth (e.g. height) and yield of the plant (e.g. plant biomass) [Paragraph 0090-0093, 0105, Figures]. 

Declarant argues there is no motivation to combine the teachings of Jogikalmath with Geiger. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a bicarbonate anti-caking component to prevent clumping/caking of the coated seeds when Geiger teaches an anti-caking material in general [Geiger, 0050]. One of ordinary skill in the art would have been motivated to utilize an anti-caking agent like that disclosed by Jogikalmath (e.g. bicarbonate) because the generic teaching (e.g. genus) of an anti-caking agent on a seed by Geiger would lead one of skill in the art to look to the prior art to select a suitable and acceptable specific anti-caking agent (e.g. species). The properties and utility of the anti-caking component in Jogikalmath include suitability for coating a seed and prevention of clumping of the coated seeds [Paragraph 0046] and thus there is a great expectation that the bicarbonate anti-caking agent of Jogikalmath will function in an equivalent manner to the general teaching of an anti-caking agent as described by Geiger.

Declarant argues [0060, 0064 0092-0093] Geiger does not teach applying a source of sugar. This argument is not persuasive. Geiger et al. disclose a seed grind composition [Table 1; Blend 2] further comprising kelp meal. Kelp meal contains sugar at amounts of 9 g/kg [MadBarn, Page 2]. Additionally, Blend 5 contains high fructose corn syrup powder as a sugar component [Paragraph 0076].

Declarant argues [0089] the source of bicarbonate disclosed by Jogikalmath is described without disclosing carbon dioxide release. This argument is not persuasive. Jogikalmath’s sodium bicarbonate is inherently a source of carbon dioxide [Britannica, Page 4, Last Paragraph]. See the rejection of claim 63 above.

Declarant argues [0069] there is no teaching or suggestion in the prior art for applying a second application of Geiger’s composition because no farmer would want the expense of planting additional seed at a later time. This argument is not persuasive. One of ordinary skill in the art would have been motivated to do so because Geiger’s seed treatment composition comprises plant nutrients including macronutrients and micronutrients [Paragraph 0040-0041] which are essential for plant growth throughout the stages of plant growth and development.

Declarant argues [0082] Geiger does not teach applying urea and potassium bicarbonate. This argument is not persuasive. Geiger et al. disclose applying a urea fertilizer to the soil followed by planting of the seed (e.g. applying to the seed) [Paragraph 0074-0075]. Application of a bicarbonate component would have been obvious to one of ordinary skill in the art for the reasons described in the rejection of claim 13.

Declarant argues [0086] the maximum corn seed planted is about 30 kg of seed per hectare which would provide only 120 g of seed coating per hectare. This argument is not persuasive because it ignores the urea component required by claim 50. Geiger disclose application of a base fertilizer comprising urea [0074-0075].

Declarant argues [0093] the source of sugar does not meet the values set forth in Example 1 embodiments in the present Specification. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claim (53) requires 0.5 to 98% of a source of sugar and Geiger discloses 5% of a source of sugar (e.g. high fructose corn syrup powder) [Paragraph 0076].

In response to Declarant’s argument [0116-0121] that the claimed invention exhibits unexpected advantages, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        August 1, 2022